Title: From John Adams to Mercy Otis Warren, 16 April 1776
From: Adams, John
To: Warren, Mercy Otis


     
      Madam
      
       April 16. 1776
      
     
     Not untill Yesterdays Post, did your agreable Favour of March the Tenth, come to my Hands. It gave me great Pleasure and altho in the distracted Kind of Life, I am obliged to lead, I cannot promise to deserve a Continuance of So excellent a Correspondence yet I am determined by Scribbling Something or other, be it what it may, to provoke it.
     The Ladies I think are the greatest Politicians, that I have the Honour to be acquainted with, not only because they act upon the Sublimest of all the Principles of Policy, vizt. the Honesty is the best Policy but because they consider Questions more coolly than those who are heated with Party Zeal, and inflamed with the bitter Contentions of active, public Life.
     I know of no Researches in any of the sciences more ingenious than those which have been made after the best Forms of Government nor can there be a more agreable Employment to a benevolent Heart. The Time is now approaching, when the Colonies, will find themselves under a Necessity, of engaging in Earnest in this great and indispensible Work. I have ever Thought it the most difficult and dangerous Part of the Business, Americans have to do, in this mighty Contest, to contrive some Method for the Colonies to glide insensibly, from under the old Government, into a peaceable and contented Submission to new ones. It is a long Time since this opinion was conceived, and it has never been out of my Mind. My constant Endeavour has been to convince, Gentlemen of the Necessity of turning their Thoughts to those subjects. At present, the sense of this Necessity seems to be general, and Measures are taking which must terminate in a compleat Revolution. There is a Danger of Convulsions. But I hope, not great ones.
     The Form of Government, which you admire, when its Principles are pure, is admirable indeed. It is productive of every Thing, which is great and excellent among Men. But its Principles are as easily destroyed, as human Nature is corrupted. Such a Government is only to be supported by pure Religion, or Austere Morals. Public Virtue cannot exist in a Nation without private, and public Virtue is the only Foundation of Republics. There must be a possitive Passion for the public good, the public Interest, Honour, Power, and Glory, established in the Minds of the People, or there can be no Republican Government, nor any real Liberty. And this public Passion must be Superiour to all private Passions. Men must be ready, they must pride themselves, and be happy to sacrifice their private Pleasures, Passions, and Interests, nay their private Friendships and dearest Connections, when they Stand in Competition with the Rights of society.
     Is there in the World a Nation, which deserves this Character. There have been several, but they are no more. Our dear Americans perhaps have as much of it as any Nation now existing, and New England perhaps has more than the rest of America. But I have seen all along my Life, Such Selfishness, and Littleness even in New England, that I sometimes tremble to think that, altho We are engaged in the best Cause that ever employed the Human Heart, yet the Prospect of success is doubtfull not for Want of Power or of Wisdom, but of Virtue.
     The Spirit of Commerce, Madam, which even insinuates itself into Families, and influences holy Matrimony, and thereby corrupts the Morals of Families as well as destroys their Happiness, it is much to be feared is incompatible with that purity of Heart, and Greatness of soul which is necessary for an happy Republic. This Same Spirit of Commerce is as rampant in New England as in any Part of the World. Trade is as well understood and as passionately loved there as any where. Even the Farmers, and Tradesmen are addicted to Commerce, and it is too true, that Property is generally the standard of Respect there as much as any where. While this is the Case, there is great Danger that a Republican Government, would be very factious and turbulent there. Divisions in Elections are much to be dreaded. Every Man must seriously set himself to root out his Passions, Prejudices and Attachments, and to get the better of his private Interest. The only reputable Principle and Doctrine must be that all Things must give Way to the public.
     This is very grave and solemn Discourse to a Lady. True, and I thank God, that his Providence has made me Acquainted with two Ladies at least, who can bear it.
     I think Madam, that the Union of the Colonies, will continue and be more firmly cemented, But We must move slowly. Patience, Patience, Patience! I am obliged to invoke thee every Morning of my Life, every Noon, and every Evening.
     It is Surprising to me that any among you should flatter themselves with an Accommodation. Every Appearance is against it, to an Attentive observer. The Story of Commissioners is a Bubble. Their real Errand is an Insult. But popular Passions and Fancies will have their Course, you may as well reason down a Gale of Wind.
     You expect, if a certain Bargain Should be complied with, to be made acquainted with noble and Royal Characters. But in this you will be disappointed. Your Correspondent, has neither Principles, nor Address, nor Abilities, for such Scenes, and others are as sensible of it, I assure you as he is. They must be Persons of more Complaisance and Ductility of Temper as well as better Accomplishments for such great Things.
     He wishes for nothing less. He wishes for nothing more than to retire from all public stages, and public Characters, great and small, to his Farm and his Attorneys office. And to both these he must return.
     